EXHIBIT 10.1
HANCOCK FABRICS, INC.
2001 STOCK INCENTIVE PLAN
AMENDED AND RESTATED
1. Purpose.
     The purpose of the HANCOCK FABRICS, INC. 2001 STOCK INCENTIVE PLAN (the
“Plan”) is to further the earnings of HANCOCK FABRICS, INC., a Delaware
corporation, and its subsidiaries (collectively, the “Company”) by assisting the
Company in attracting, retaining and motivating key employees and directors of
high caliber and potential. The Plan provides for the award of long-term
incentives to those key employees and directors who make substantial
contributions to the Company by their loyalty, industry and invention.
2. Administration.
     The Plan shall be administered by the Stock Plan Committee (the
“Committee”) selected by the Board of Directors of the Company (the “Board of
Directors”) consisting solely of two or more members who are “outside directors”
as described in Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”). Except to the extent permitted under paragraph 6(g) hereof or Rule
16b-3 under the Securities Exchange Act of 1934, as amended (the “1934 Act”) (or
any successor rule of similar import), each Committee member shall be ineligible
to receive, and shall not have been, during the one-year period prior to
appointment thereto, granted or awarded stock options or restricted stock
pursuant to this Plan or any other similar plan of the Company or any affiliate
of the Company. Without limiting the foregoing, the Committee shall have full
and final authority in its discretion to interpret the provisions of the Plan
and to decide all questions of fact arising in its application. Subject to the
provisions hereof, the Committee shall have full and final authority in its
discretion to determine the employees and directors to whom awards shall be made
under the Plan; to determine the type of awards to be made and the amount, size
and terms and conditions of each such award; to determine the time when awards
shall be granted; to determine the provisions of each agreement evidencing an
award; and to make all other determinations necessary or advisable for the
administration of the Plan.
3. Stock Subject to the Plan.
     The Company may grant awards under the Plan with respect to not more than a
total of 6,300,000 shares of $.01 par value common stock of the Company (the
“Shares”), (subject to adjustment as provided in paragraph 18, below). Such
Shares may be authorized and unissued Shares or treasury Shares. Except as
otherwise provided herein, any Shares subject to an option which for any reason
is surrendered before exercise or expires or is terminated unexercised as to
such Shares shall again be available for the granting of awards under the Plan.
Similarly, if any Shares granted pursuant to restricted stock awards are
forfeited, such forfeited Shares shall again be available for the granting of
awards under the Plan.

 



--------------------------------------------------------------------------------



 



4. Eligibility to Receive Awards.
     Persons eligible to receive awards under the Plan shall be limited to those
officers, other key employees and directors of the Company who are in positions
in which their decisions, actions and counsel have a significant impact upon the
profitability and success of the Company (but excluding members of the
Committee, except as provided in paragraph 6(g)).
5. Form of Awards.
     Awards may be made from time to time by the Committee in the form of stock
options to purchase Shares, restricted stock, or any combination of the above.
Stock options shall be limited to options which do not qualify (“Nonqualified
Stock Options”) as incentive stock options within the meaning of Section 422(b)
of the Code.
6. Stock Options.
     Stock options for the purchase of Shares shall be evidenced by written
agreements in such form not inconsistent with the Plan as the Committee shall
approve from time to time; provided that the maximum number of options which may
be granted to any one grantee during any twelve-month period is 100,000 (except
that (i) the Committee in its discretion may exceed such limitation as to
executive officers of the Company and (ii) such limitation shall be adjusted
pursuant to paragraph 18 below). Such agreement shall contain the terms and
conditions applicable to the options, including in substance the following terms
and conditions:

  (a)   Number of Shares. Each option agreement shall identify the options
represented as Nonqualified Stock Options, and shall set forth the number of
Shares subject to the option (as adjusted pursuant to paragraph 18, below).    
(b)   Option Price. The option exercise price to be paid by the optionee to the
Company for each Share purchased upon the exercise of an option shall be
determined by the Committee, but shall in no event be less than 100 percent of
the fair market value per Share on the date the option is granted, as determined
by the Committee. Notwithstanding anything herein to the contrary, the Committee
shall not reprice any options to a lower exercise price at any time during the
term of any option granted under this Plan.     (c)   Exercise Term. Each option
agreement shall state the period or periods of time within which the option may
be exercised, in whole or in part, as determined by the Committee and subject to
such terms and conditions as are prescribed for such purpose by the Committee,
provided that no option shall be exercisable, except as provided in paragraph 16
or in the event of Retirement (as defined below), death or Disability (as
defined below), any more rapidly than from (i) the first anniversary of the date
of grant thereof, to the extent of 25% of the Shares covered thereby, (ii) the
thirteenth month from the date of grant thereof, and each additional month
thereafter, to the extent of an additional 1/36th of the Shares covered thereby.
The Committee, in its discretion, may provide in the option agreement that the
option shall become immediately exercisable, in whole or in

2



--------------------------------------------------------------------------------



 



      part, in the event of Retirement, death or Disability. Notwithstanding the
foregoing, no option shall be exercisable after seven years from the date of
grant.

  (d)   Payment for Shares. The purchase price of the Shares with respect to
which an option is exercised shall be payable in full at the time of exercise in
cash, Shares at fair market value (i.e., in either a “net” exercise or a
“cashless” exercise), or by delivery of an executed promissory note secured by
the shares so purchased, or a combination thereof, as the Committee may
determine and all subject to such terms and conditions as may be prescribed by
the Committee for such purpose. If the purchase price is paid by tendering
Shares, the Committee in its discretion may grant the optionee a new stock
option for the number of Shares used to pay the purchase price.     (e)   Rights
Upon Termination. In the event of Termination (as defined below) of an
optionee’s status as an employee or director of the Company for any cause other
than Retirement, death or Disability, all unexercised options shall terminate
immediately unless otherwise specified in the Option Grant Agreement or unless
the Committee shall determine otherwise. (As used herein, “Termination” means,
(i) in the case of an employee, the cessation of the grantee’s employment by the
Company for any reason, and (ii) in the case of a director, the cessation of the
grantee’s service as a director of the Company; and “Terminates” has the
corresponding meaning. As used herein, “Retirement” means (in the case of an
employee) termination of employment under circumstances entitling the
participant to elect immediate payment of retirement benefits under the Hancock
Fabrics, Inc. Consolidated Retirement Plan or any successor plan, or (in the
case of a director), the same meaning as Termination or Terminates and “Retires”
has the corresponding meaning. As used herein, “Disability” means failure to
return to full-time employment duties immediately after the participant has
exhausted the short term disability benefits under the then applicable short
term disability policy or procedures of the Company, and “Disabled” has the
corresponding meaning). In the event that an optionee Retires, dies or becomes
Disabled prior to the expiration of his option and without having fully
exercised his option, the optionee or his Beneficiary (as defined below) shall
have the right to exercise the option during its term within a period of (i) one
year after Termination due to Retirement, death or Disability, or (ii) one year
after death if death occurs either within one year after Termination due to
Retirement or Disability to the extent that the option was exercisable at the
time of death or Termination, or within such other period, and subject to such
terms and conditions, as may be specified by the Committee. (As used herein,
“Beneficiary” means the person or persons designated in writing by the grantee
as his Beneficiary with respect to an award under the Plan; or, in the absence
of an effective designation or if the designated person or persons predecease
the grantee, the grantee’s Beneficiary shall be the person or persons who
acquire by bequest or inheritance the grantee’s rights in respect of an award).
In order to be effective, a grantee’s designation of a Beneficiary must be on
file with the Committee before the grantee’s death, but any such designation may
be revoked and a new designation substituted therefor at any time before the
grantee’s death.

3



--------------------------------------------------------------------------------



 



  (f)   Nontransferability. Except as provided in paragraph 14(b), options
granted under the Plan shall not be sold, assigned, transferred, exchanged,
pledged, hypothecated, or otherwise encumbered, other than by will or by the
laws of descent and distribution. Except as provided in paragraph 14(b), during
the lifetime of the optionee the option is exercisable only by the optionee.    
(g)   Grants to Nonemployee Directors. Notwithstanding any other provision of
the Plan, the grant of options and/or restricted stock hereunder to directors
who are not also employees of the Company (“Nonemployee Directors”) shall be
subject to the following terms and conditions:

  (i)   The Nonemployee Directors of the Company installed pursuant to the
Company’s Plan of Reorganization approved on August 1, 2008, shall receive an
initial grant of 50,000 Shares of restricted stock (granted at August 4, 2008),
vesting to the extent of 50% of the shares so granted on the first anniversary
of the date of grant, and 25% and 25% on the successive second and third such
anniversary dates. Subsequent grants of restricted stock and/or Nonqualified
Stock Options to Nonemployee Directors may be made at the discretion of the
Compensation Committee, subject to any limitations under Section 16 of the
Securities Exchange Act of 1934.     (ii)   Each Nonemployee Director of the
Company may elect annually (at the time of his initial election and subsequently
at the time of the annual meeting of stockholders for the election of
directors), in advance, to receive all or a portion of his compensation for
services rendered as a Nonemployee Director in Shares of restricted stock issued
under this Plan in lieu of cash, which Shares shall be granted at the time of
such annual election, vesting to the extent of 1/12th of the shares so awarded
on the same date of each subsequent month..     (iii)   The exercise price of
stock subject to an option granted to Nonemployee Directors and the price used
to calculate the number of Shares of restricted stock to be issued in lieu of
cash consideration under this paragraph 6(g) shall be equal to 100 percent of
the fair market value of such stock on the date the option is granted or the
compensation would otherwise have been paid in cash, all as determined by the
Committee.     (iv)   Except as provided in paragraph 16, each option granted to
Nonemployee Directors under this paragraph 6(g) shall not be exercisable until
one year after the date of grant; provided, however, that no portion of the
option shall be exercisable any earlier than the date the Plan is approved by
the stockholders of the Company.     (v)   Unless otherwise provided in the
Plan, all provisions with respect to the terms of Nonqualified Stock Options
hereunder shall be applicable to options granted to Nonemployee Directors under
this paragraph 6(g).

4



--------------------------------------------------------------------------------



 



  (vi)   The grants described in this paragraph 6(g) shall constitute the only
awards under the Plan permitted to be made to Nonemployee Directors.

7. Restricted Stock Awards.
     Restricted stock awards under the Plan shall consist of Shares free of any
purchase price, or for such purchase price as may be established by the
Committee, restricted against transfer, subject to forfeiture, and subject to
such other terms and conditions (including attainment of performance objectives)
as may be determined by the Committee. Shares of restricted stock issued to
Nonemployee Directors shall be governed by Section 6(g) above if that section is
inconsistent with this Section 7. Restricted stock shall be evidenced by written
restricted stock agreements in such form not inconsistent with the Plan as the
Committee shall approve from time to time, which agreement shall contain the
terms and conditions applicable to such awards, including in substance the
following terms and conditions:

  (a)   Restriction Period. Restrictions shall be imposed for such period or
periods as may be determined by the Committee. The Committee, in its discretion,
may provide in the agreement circumstances under which the restricted stock
shall become immediately transferable and nonforfeitable, or under which the
restricted stock shall be forfeited, provided that no restricted stock award
shall become immediately transferable and nonforfeitable, except as provided in
paragraph 16 or in the event of Retirement, death or Disability, any more
rapidly than from (i) the first anniversary of the date of grant thereof, to the
extent of 50% of the Shares covered thereby, (ii) the second anniversary of the
date of grant thereof, to the extent of an additional 25% of the Shares covered
thereby, and (iii) the third anniversary of the date of grant thereof, to the
extent of an additional 25% of the Shares covered thereby.     (b)  
Restrictions Upon Transfer. Restricted stock and the right to vote such Shares
and to receive dividends thereon, may not be sold, assigned, transferred,
exchanged, pledged, hypothecated, or otherwise encumbered, except as herein
provided, during the restriction period applicable to such Shares.
Notwithstanding the foregoing, and except as otherwise provided in the Plan, the
grantee shall have all of the other rights of a stockholder, including, but not
limited to, the right to receive dividends and the right to vote such Shares.
Any right to receive dividends shall be limited to a right to receive such
dividends at the same time and in the same amount as dividends which are paid to
holders of unrestricted shares of capital stock of the Company.     (c)  
Certificates. A certificate or certificates representing the number of
restricted Shares granted shall be registered in the name of the grantee. The
Committee, in its sole discretion, shall determine when the certificate or
certificates shall be delivered to the grantee (or, in the event of the
grantee’s death, to his Beneficiary), may provide for the holding of such
certificate or certificates in escrow or in custody by the Company or its
designee pending their delivery to the grantee or Beneficiary, and may provide
for any appropriate legend to be borne by the certificate or certificates.

5



--------------------------------------------------------------------------------



 



  (d)   Lapse of Restrictions. The restricted stock agreement shall specify the
terms and conditions upon which any restriction upon restricted stock awarded
under the Plan shall expire, lapse, or be removed, as determined by the
Committee. Upon the expiration, lapse, or removal of such restrictions, Shares
free of the restrictive legend shall be issued to the grantee or his legal
representative.

8. Loans and Supplemental Cash.
     The Committee, in its sole discretion to further the purpose of the Plan,
may provide for supplemental cash payments or loans to individuals in connection
with all or any part of an award under the Plan. Supplemental cash payments
shall be subject to such terms and conditions as shall be prescribed by the
Committee at the time of grant, provided that in no event shall the amount of
payment exceed:

  (a)   In the case of an option, the excess fair market value of a Share on the
date of exercise over the option price multiplied by the number of Shares for
which such option is exercised, or     (b)   In the case of a restricted stock
award, the value of the Shares issued in payment of such award.

Any loan shall be evidenced by a written loan agreement or other instrument in
such form and containing such terms and conditions (including, without
limitation, provisions for interest, payment schedules, collateral, forgiveness
or acceleration) as the Committee may prescribe from time to time.
9. General Restrictions.
     Each award under the Plan shall be subject to the requirement that if at
any time the Company shall determine that (i) the listing, registration or
qualification of the Shares subject or related thereto upon any securities
exchange or under any state or federal law, or (ii) the consent or approval of
any regulatory body, or (iii) an agreement by the recipient of an award with
respect to the disposition of Shares, or (iv) the satisfaction of withholding
tax or other withholding liabilities is necessary or desirable as a condition of
or in connection with the granting of such award or the issuance or purchase of
Shares thereunder, such award shall be consummated in whole or in part only if
such listing, registration, qualification, consent, approval, agreement, or
withholding shall have been effected or obtained on terms acceptable to the
Company. Any such restriction affecting an award shall not extend the time
within which the award may be exercised; and neither the Company nor its
directors or officers nor the Committee shall have any obligation or liability
to the grantee or to a Beneficiary with respect to any Shares with respect to
which an award shall lapse or with respect to which the grant, issuance or
purchase of Shares shall not be effected, because of any such restriction.
10. Single or Multiple Agreements.
     Multiple awards, multiple forms of awards, or combinations thereof may be
evidenced by a single agreement or multiple agreements, as determined by the
Committee.
11. Rights of the Shareholder.

6



--------------------------------------------------------------------------------



 



     The recipient of any award under the Plan, shall have no rights as a
shareholder, except as provided in Paragraph 7(b), with respect thereto unless
and until certificates for Shares are issued to him, and the issuance of Shares
shall confer no retroactive right to dividends.
12. Rights to Terminate.
     Nothing in the Plan or in any agreement entered into pursuant to the Plan
shall confer upon any person the right to continue in the employment of the
Company or to serve as a director, or affect any right which the Company may
have to terminate the employment or directorship of such person.
13. Withholding.
     Prior to the issuance or transfer of Shares under the Plan, the recipient
shall remit to the Company an amount sufficient to satisfy any federal, state or
local withholding tax requirements. The amount to be withheld shall be
determined by the Company and shall be the based on the minimum statutory
requirements. The recipient may satisfy the withholding requirement in whole or
in part by electing to have the Company withhold Shares having a value equal to
the amount required to be withheld. The value of the Shares to be withheld shall
be the fair market value, as determined by the Committee, of the stock on the
date that the amount of tax to be withheld is determined (the “Tax Date”). Such
election must be made prior to the Tax Date, must comply with all applicable
securities law and other legal requirements, as interpreted by the Committee,
and may not be made unless approved by the Committee, in its discretion.
14. Non-Assignability.

  (a)   Except as provided in paragraph 14(b), no award under the Plan shall be
sold, assigned, transferred, exchanged, pledged, hypothecated, or otherwise
encumbered, other than by will or by the laws of descent and distribution, or by
such other means as the Committee may approve. Except as provided in paragraph
14(b), or as otherwise provided herein, during the life of the recipient, such
award shall be exercisable only by such person or by such person’s guardian or
legal representative.     (b)   The Committee may, in its sole discretion from
time to time, permit the assignment of any Nonqualified Stock Option to one or
more of an optionee’s “Immediate Family” (as defined herein). As used herein,
members of an optionee’s “Immediate Family” shall include only (i) persons who,
at the time of transfer, are the optionee’s spouse or natural or adoptive lineal
ancestors or descendants, and (ii) trusts established for the exclusive benefit
of the optionee and/or one or more of the persons described in clause (i) of
this paragraph 14(b).

15. Non-Uniform Determinations.
     The Committee’s determinations under the Plan (including without limitation
determinations of the persons to receive awards, the form, amount and timing of
such awards, the terms and provisions of such awards and the agreements
evidencing same, and the establishment of values and performance targets) need
not be uniform and may be made selectively among

7



--------------------------------------------------------------------------------



 



persons who receive, or are eligible to receive, awards under the Plan, whether
or not such persons are similarly situated.
16. Change In Control Provisions.

  (a)   In the event of a Change in Control (as defined below), the Committee in
its sole discretion may cause any stock options awarded under the Plan to vest
and restrictions on restricted stock granted under the Plan to lapse, all in
accordance with terms determined by the Committee in such event, even though
such determination is made after the date of award or grant (so long as such
terms are not more restrictive than those contained in any prior agreement with
the optionees/grantees relating to the affected options or restricted stock).
The Committee may provide in grant/award agreements issued pursuant to this Plan
that the following acceleration and valuation provisions shall be available in
the event of a Change in Control (provided that more restrictive provisions may
be applicable in the discretion of the Committee) for individual officers who
(i) are involuntarily terminated upon a Change in Control as a direct result of
the Change in Control or (ii) terminate their own employment for cause upon a
Change in Control (e.g., material increase in duties, reduction of authority,
reduction of compensation or change in location) (which determination of
causation in (i) and (ii) is to be made by the Board of Directors):

  (i)   Any stock options awarded under the Plan not previously exercisable and
vested shall become fully exercisable and vested.     (ii)   Any restrictions
and deferral limitations applicable to any restricted stock to the extent not
already vested under the Plan, shall lapse and such shares shall be deemed fully
vested.     (iii)   The value of all outstanding stock options and restricted
stock, in each case to the extent vested, shall, unless otherwise determined by
the Committee in its sole discretion at or after grant but prior to any Change
in Control, be cashed out on the basis of the Change in Control Price (as
defined) as of the date such Change in Control is determined to have occurred or
such other date as the Committee may determine prior to the Change in Control.

  (b)   As used herein, the term “Change in Control” means the happening of any
of the following:

  (i)   Any person or entity, including a “group” as defined in Section 13(d)(3)
of the 1934 Act, other than the Company, a subsidiary of the Company, or any
employee benefit plan of the Company or its subsidiaries, becomes the beneficial
owner of the Company’s securities having 51 percent or more of the combined
voting power of the then outstanding securities of the Company that may be cast
for the election for directors of the Company (other than as a result of an
issuance of securities initiated by the Company in the ordinary course of
business), or

8



--------------------------------------------------------------------------------



 



  (ii)   As the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, sale of assets or contested
election, or any combination of the foregoing transactions, less than a majority
of the combined voting power of the then outstanding securities of the Company
or any successor corporation or entity entitled to vote generally in the
election of directors of the Company or such other corporation or entity after
such transaction, are held in the aggregate by holders of the Company’s
securities entitled to vote generally in the election of directors of the
Company immediately prior to such transactions.

  (c)   As used herein, the term “Change in Control Price” means, as to (b)(i)
above, the average closing price per share as reported on the exchange on which
the Shares are then traded during the 60 day period immediately preceding the
occurrence of the Change in Control, or as to (b)(ii) above, the actual price
paid in any transaction (or the weighted average price paid in the case of a
combination of transactions) related to the Change in Control, in each case as
determined by the Committee.

17. Non-Competition Provision.
     Unless the award agreement relating to a stock option or restricted stock
specifies otherwise, a grantee shall forfeit all unexercised, unearned and/or
unpaid awards, including, but not by way of limitation, awards earned but not
yet paid, all unpaid dividends and dividend equivalents, and all interest, if
any, accrued on the foregoing, if the grantee, without the written consent of
the Company, engages directly or indirectly in any manner or capacity as
principal, agent, partner, officer, director, employee or otherwise, in any
business or activity which is, in the opinion of the Committee, (i) competitive
with the business conducted by the Company or any of its subsidiaries, or
(ii) inimical to the best interests of the Company or any of its subsidiaries.
18. Adjustments.
     In the event of any change in the outstanding common stock of the Company,
by reason of a stock dividend or distribution, recapitalization, merger,
consolidation, reorganization, split-up, combination, exchange of Shares or the
like, the Board of Directors, in its discretion, may adjust proportionately the
number of Shares which may be issued under the Plan, the number of Shares
subject to outstanding awards, and the option exercise price of each outstanding
option, and may make such other changes in outstanding options and restricted
stock awards, as it deems equitable in its absolute discretion to prevent
dilution or enlargement of the rights of grantees, provided that any fractional
Shares resulting from such adjustments shall be eliminated. Provided, however,
that no change in the terms may provide the holder of options with a direct or
indirect reduction in the ratio of the option exercise price to the fair market
value of the Shares.
19. Amendment.
     The Board of Directors may terminate, amend, modify or suspend the Plan at
any time, except that the Board shall not, without the authorization of the
holders of a majority of Company’s voting securities, modify existing awards
respecting the number of shares, exercise

9



--------------------------------------------------------------------------------



 



price or extension of terms, issue new awards in exchange for the cancellation
of outstanding awards, increase the maximum number of Shares which may be issued
under the Plan (other than pursuant to paragraph 18 hereof), extend the last
date on which awards may be granted under the Plan, extend the date on which the
Plan expires, change the class of persons eligible to receive awards, or change
the minimum option price. In no event, however, shall the provisions of
paragraph 6(g) be amended more often than once every six months, other than to
comport with changes in the Code, the Employment Retirement Income Security Act
of 1974, as amended, or the rules thereunder. No termination, modification,
amendment or suspension of the Plan shall adversely affect the rights of any
grantee or Beneficiary under an award previously granted, unless the grantee or
Beneficiary shall consent; but it shall be conclusively presumed that any
adjustment pursuant to paragraph 18 hereof does not adversely affect any such
right.
20. Effect on Other Plans.
     Participation in this Plan shall not affect a grantee’s eligibility to
participate in any other benefit or incentive plan of the Company. Any awards
made pursuant to this Plan shall not be used in determining the benefits
provided under any other plan of the Company unless specifically provided
therein.
21. Effective Date and Duration of the Plan.
     The Plan shall become effective when adopted by the Board of Directors,
provided that the Plan is approved by the holders of a majority of the Company’s
voting securities on the date of its adoption by the Board or before the first
anniversary of that date. Unless it is sooner terminated in accordance with
paragraph 19 hereof, the Plan shall remain in effect until all awards under the
Plan have been satisfied by the issuance of Shares or payment of cash or have
expired or otherwise terminated, but no award shall be granted more than ten
years after the earlier of the date the Plan is adopted by the Board of
Directors or is approved by the holders of the Company’s voting securities.
22. Unfunded Plan.
     The Plan shall be unfunded, except to the extent otherwise provided in
accordance with Section 7 hereof. Neither the Company nor any affiliate shall be
required to segregate any assets that may be represented by stock options and
neither the Company nor any affiliate shall be deemed to be a trustee of any
amounts to be paid under any stock option. Any liability of the Company or any
affiliate to pay any grantee or Beneficiary with respect to an option shall be
based solely upon any contractual obligations created pursuant to the provisions
of the Plan; no such obligations will be deemed to be secured by a pledge or
encumbrance on any property of the Company or an affiliate.
23. Governing Law.
     The Plan shall be construed and its provisions enforced and administered in
accordance with the laws of the State of Delaware except to the extent that such
laws may be superseded by any federal law.
ADOPTED BY THE BOARD OF DIRECTORS OF HANCOCK FABRICS, INC., ON THE 14th DAY OF
JUNE 2001.

10



--------------------------------------------------------------------------------



 



                By:                

As amended June 9, 2005, June 7, 2006 and August 4, 2008

11



--------------------------------------------------------------------------------



 



STOCK OPTION AGREEMENT
PURSUANT TO THE HANCOCK FABRICS, INC.
2001 STOCK INCENTIVE PLAN
     HANCOCK FABRICS, INC., a Delaware corporation (the “Company”), hereby
grants to v1 (the “Optionee”) an option (“Option”) to purchase a total of v2
shares of $.01 par value common stock of the Company (the “Shares”), at the
price determined as provided herein, and in all respects subject to the terms,
definitions and provisions of the 2001 STOCK INCENTIVE PLAN (the “Plan”) adopted
by the Company which is incorporated herein by reference.
     1. Nature of the Option. This Option is not intended to be an “incentive
stock option” within the meaning of section 422 of the Internal Revenue Code of
1986, as amended.
     2. Option Price. The option price is $v3 for each Share.
     3. Exercise of Option. This Option shall be exercisable only in accordance
with the provisions of the Plan, and only by written notice which shall:

  (a)   state the election to exercise the Option, the number of Shares in
respect of which it is being exercised, the person in whose name the stock
certificate or certificates for such Shares is to be registered, his or her
address and Social Security Number (or if more than one, the names, addresses
and Social Security Numbers of such persons);     (b)   contain such
representations and agreements as to the holder’s investment intent with respect
to such Shares as may be required by the Company pursuant to the Plan or this
Agreement;     (c)   be signed by the person or persons entitled to exercise the
Option, and if the Option is being exercised by any person or persons other than
the Optionee, be accompanied by proof, satisfactory to the Company, of the right
of such person or persons to exercise the Option;     (d)   be in writing and
delivered in person or by certified mail to the Secretary of the Company; and  
  (e)   be accompanied by payment in full (including applicable withholding
taxes, if any, as described in Section 8 of this Agreement). Payment of the
purchase price shall be in cash, currency, by certified or bank cashier’s check
and/or Shares, or a combination thereof pursuant to the provisions of the Plan.

     Unless the sale of Shares pursuant to this Option has been registered under
the Securities Act of 1933 on Form S-8 or successor form, the certificate or
certificates for Shares as to which the Option shall be exercised shall contain
the following legend:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND
NOT WITH A

12



--------------------------------------------------------------------------------



 



VIEW TO THE DISTRIBUTION THEREOF, AND SUCH SECURITIES MAY NOT BE SOLD OR
TRANSFERRED UNLESS SUCH SALE OR TRANSFER IS REGISTERED UNDER SUCH ACT OR THE
COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF THESE SECURITIES
SATISFACTORY TO THE COMPANY STATING THAT SUCH SALE OR TRANSFER IS EXEMPT FROM
THE REGISTRATION REQUIREMENTS OF THE ACT, AND UNLESS SUCH SALE OR TRANSFER IS
AUTHORIZED UNDER APPLICABLE STATE LAW.”
     4. Extent of Exercise. This Option shall be exercisable at any time in such
amounts and at such times as are set forth below:

  (a)   Exercisable to the extent of 25% of the Shares covered hereby on or
after the first anniversary of the date of grant set forth below (“Date of
Grant”); further exercisable to the extent of 1/36th of the remaining Shares
covered hereby on or after the last day of the thirteenth month from the Date of
Grant, and on or after the last day each additional month thereafter.     (b)  
Notwithstanding paragraph 4(a) hereof, the entire unexercised portion of this
Option shall be exercisable on or after the date of Optionee’s Retirement (as
defined in the Plan), death or Disability (as defined in the Plan).     (c)  
Notwithstanding paragraphs 4(a) and 4(b) hereof, no portion of this Option shall
be exercisable any earlier than the date the Plan is approved by the
stockholders of the Company.

     5. Restrictions on Exercise. This Option may not be exercised if the
issuance of such Shares upon such exercise would constitute a violation of any
applicable federal or state securities laws or other law or regulation. As a
condition to the exercise of this Option, the Company may require the Optionee
to make any representation and warranty to the Company as may be required by any
applicable law or regulation or may otherwise be appropriate.
     6. Nontransferability of Option.

  (a)   Except as provided in paragraph 6(b), this Option may not be sold,
assigned, transferred, exchanged, pledged, hypothecated, or otherwise
encumbered, other than by will or by the laws of descent and distribution.
Except as provided in paragraph 6(b), during the lifetime of the Optionee this
Option is exercisable only by the Optionee. The terms of this Option shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Optionee.     (b)   The Optionee may transfer this Option, with the permission
of the Committee in its sole discretion, to a member of the Optionee’s Immediate
Family by satisfying all of the following terms and conditions:

  (1)   the Optionee and the transferee execute and deliver to the Company an
assignment in form and substance satisfactory to the Company and its counsel;

13



--------------------------------------------------------------------------------



 



  (2)   the transferee agrees to be subject to all of the terms and conditions
of this Agreement and the Plan; and     (3)   The transferee shall have no right
to further assign or transfer this Option.

     7. Term of Option. This Option may not be exercised more than seven
(7) years from the date of grant of this Option and may be exercised during such
term only in accordance with the Plan and the terms of this Agreement.
     8. Withholding. Prior to the issuance of Shares under this Option, the
Optionee shall remit to the Company an amount sufficient to satisfy the minimum
statutory federal, state or local withholding tax requirements. The Optionee may
satisfy the withholding requirement in whole or in part by electing to have the
Company withhold Shares having a value equal to the amount required to be
withheld. The value of the Shares to be withheld shall be the fair market value,
as determined by the Committee, of the stock on the date that the amount of tax
to be withheld is determined (the “Tax Date”). Such election must be made prior
to the Tax Date, must comply with all applicable securities law and other legal
requirements, as interpreted by the Committee, and may not be made unless
approved in advance by the Committee, in its discretion. The Company reserves
the right to make whatever further arrangements it deems appropriate for the
withholding of any taxes in connection with any transaction contemplated by this
Agreement or the Plan.
     9. Merger. This Agreement supersedes any other agreement, written or oral,
between the parties with respect to the subject matter hereof.
     10. Optionee Acknowledgment. Optionee acknowledges receipt of a copy of the
Plan, which is annexed hereto, and represents that he or she is familiar with
the terms and provisions thereof, and hereby accepts this Option subject to all
the terms and provisions thereof. Optionee hereby agrees to accept as binding,
conclusive and final decisions or interpretations of the Committee upon any
questions arising under the Plan.
DATE OF GRANT:                                            

            HANCOCK FABRICS, INC.
      By:           Its:              Agreed to and accepted this ___ day of
                     , 200__.                   v1     

14



--------------------------------------------------------------------------------



 



         

RESTRICTED STOCK AGREEMENT
PURSUANT TO THE HANCOCK FABRICS, INC.
2001 STOCK INCENTIVE PLAN
(Director)
     HANCOCK FABRICS, INC., a Delaware corporation (the “Company”), hereby
grants to                                          (the “Participant”), a member
of the Board of Directors of the Company, a restricted stock award (“Award”) for
a total of                       shares of $.01 par value common stock of the
Company (the “Shares”), and in all respects subject to the terms, definitions
and provisions of the 2001 STOCK INCENTIVE PLAN (the “Plan”) adopted by the
Company which is incorporated herein by reference.
Nature of the Award. The Company wishes to provide an incentive for the
Participant to contribute to the growth of the Company’s business. In
consideration of the foregoing, the parties hereto agree as follows:
     1. The Company hereby awards to Participant, subject to the terms,
conditions and restrictions hereof and of the Plan (“Restrictions”), the above
stated number of shares of the Company’s common stock, $.01 par value (“Award”).
     2. Participant shall have no right to transfer any common stock covered by
the Award except in accordance with the provisions hereof and of the Plan.
     3. A certificate or certificates representing the common stock awarded
pursuant to the Award and subject to the Restrictions shall be registered in
Participant’s name and shall bear such legend as the Company deems appropriate.
The Award is conditioned upon the Company’s receipt from Participant of a stock
power, endorsed in blank, relating to such stock.
     4. In the event that the Participant’s status as a Director of the Company
is terminated for any reason, any common stock subject to the Restrictions shall
automatically be forfeited. No rights or privileges of a shareholder or
otherwise in respect of any common stock that has been forfeited shall inure to
Participant or to any other person.
     5. Provided that Participant remains a Director of the Company through each
of the following dates, the Restrictions shall lapse as to fifty percent (50%)
of the Shares on the first anniversary of the Date of Award (see below), as to
twenty-five percent (25%) of the Shares on the second anniversary of the Date of
Award, and as to twenty-five percent (25%) of the Shares on the third
anniversary of the Date of Award; provided that nothing herein shall be deemed
to affect the provisions of the Plan respecting lapse in the event of the
Retirement, Death or Disability of Participant; and provided further that the
Restrictions shall lapse as to all such stock upon the occurrence of a change of
control to the fullest extent provided in the Plan.
     6. As promptly as is reasonable following the time that the Restrictions
shall have lapsed as to any common stock, the Company shall deliver to
Participant (or to Participant’s legal representative or the person to whom
Participant’s common stock has been transferred by

15



--------------------------------------------------------------------------------



 



will or the laws of descent and distribution) the certificate or certificates
(or evidence of transfer agent book entry) representing such stock.
     7. Participant shall have the right to receive dividends on and vote the
common stock pursuant to the Award. No other rights or privileges of a
shareholder of the Company in respect of any of such stock shall inure to
Participant or to any other person unless and until the certificate (or evidence
of transfer agent book entry) representing the stock has been delivered as
provided in Paragraph 6 hereof.
     8. The Restrictions shall not lapse, and the related certificate or
certificates shall not be issued or delivered, as to any common stock awarded
pursuant to the Award: (a) if lapse, issuance or delivery would constitute a
violation of any provision of, or any regulation or order entered pursuant to,
any law purporting to regulate wages, salaries or compensation; or
     (b) if any requisite approval, permit or consent of any stock exchange upon
which the securities of the Company may then be listed, or of the Securities and
Exchange Commission or other governmental authority having jurisdiction over the
issuance of such stock, shall not have been secured.
     9. Participant shall execute and furnish such documents as the Company in
its discretion may deem necessary to assure compliance with applicable rules and
regulations of any stock exchange or governmental authority.
     10. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and the successors and assigns of the Company and any subsidiary,
but except as otherwise provided in the Plan, the common stock subject to the
Restrictions shall not be transferred, assigned, pledged or hypothecated in any
way, whether by the operation of law or otherwise. Upon any attempt to do
anything prohibited by this Paragraph, as to any common stock then subject to
the Restrictions the Award shall immediately become null and void and such stock
shall be forfeited.
     11. Nothing contained herein or in the Plan shall affect any rights to
terminate Participant’s status as a Director of the Company.

16



--------------------------------------------------------------------------------



 



     12. Participant agrees to pay to the Company on demand the amount of any
taxes that the Company may be required to withhold or pay with respect to the
common stock subject to the Award and authorizes the Company, in lieu of such
payment, to withhold such amount from sums otherwise payable to Participant. The
Company shall not be required to issue any stock or deliver any certificate (or
evidence of transfer agent book entry) therefore unless and until Participant’s
obligations under this Paragraph shall have been satisfied.
Date of Award:                                           

            HANCOCK FABRICS, INC.
      By           Chief Executive Officer        Agreed to and accepted this
___ day of                      , 2008              

17